            Case 4:20-cr-00163-JM Document 2 Filed 06/04/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA                      )
                                              )
V.                                            )      18 U.S.C. § 922(g)(l)
                                              )
CHARLES ELRIC SCHLINKE                        )


                                         INDICTMENT

THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       A.      On or about May 20, 2020, the defendant,

                                 CHARLES ELRIC SCHLINKE,

had previously and knowingly been convicted of a crime punishable by a term of imprisonment

exceeding one year, that is: Simple Robbery, in Olmsted County, Minnesota, District Court in

Case Number 55-CR-15-3455.

       B.      On or about May 20, 2020, in the Eastern District of Arkansas, the defendant,

                                 CHARLES ELRIC SCHLINKE,

knowingly possessed, in and affecting commerce, one or more of the following firearms:

            1. a Pietro Beretta, model Silver Pigeon, 12-gauge pump shotgun, bearing serial

               number007740;and

            2. a Ruger, model 10/22, 12 LR caliber rifle, bearing serial number 0006-57889.

All in violation of Title 18, United States Code, Section 922(g)(l).




                                                     1
           Case 4:20-cr-00163-JM Document 2 Filed 06/04/20 Page 2 of 2


                                    FORFEITURE ALLEGATION

       Upon conviction of the offense alleged in Count One of this Indictment, the defendant,

CHARLES ELRIC SHLINKE, shall forfeit to the United States pursuant to Title 18, United States

Code, Section 924(d), Title 21, United States Code, Section 853, and Title 28, United States Code,

Section 2461 (c), all firearms and ammunition involved in the commission of the offense,

including, but not limited to the following specific property:

           1. a Pietro Beretta, model Silver Pigeon, 12-gauge pump shotgun, bearing serial

               number 007740;

           2. a Ruger, model 10/22, 12 LR caliber rifle, bearing serial number 0006-57889;

           3. and any ammunition.

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                     2
